Citation Nr: 1317327	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to November 28, 2005, for the award of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, to include ratings in excess of 10 percent from March 6, 1982, and in excess of 70 percent from November 28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 28, 1974, to March 5, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that the Veteran was initially assigned an effective date of May 12, 2006, for the grant of service connection for PTSD.  However, in a December 2010 rating decision, the RO assigned an earlier effective date of November 28, 2005, for the grant of service connection for PTSD.  As this did not represent a complete grant of the benefits sought on appeal, the issue of entitlement to an effective date prior to November 28, 2005, remained in appellate status. 

In June 2010, the Board remanded the Veteran's claim for additional development to include obtaining a VA examination with a retrospective medical opinion.  The record shows that the Veteran was afforded a VA examination in August 2010.  As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008). 

A hearing was held on November 5, 2009, by means of video conferencing equipment with the Veteran in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.  During the hearing, the Veteran submitted additional evidence that had not been reviewed by the RO with a waiver of the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304. 

In a May 2011 decision, the Board granted entitlement to an earlier effective date of January 14, 1983, for the award of service connection for PTSD.  

In June 2011 rating decision, the RO effectuated the Board's award of entitlement to an effective date of January 14, 1983, for service connection for PTSD.  Upon review of the evidence, the RO also determined an evaluation of 10 percent was assigned for PTSD from January 14, 1983, the effective date set by the May 2011 Board decision.  In addition, the RO continued the previously assigned evaluation of 70 percent for PTSD from November 28, 2005, and the previously assigned evaluation of 100 percent for PTSD from March 12, 2009.  In a July 2011 statement, the Veteran signaled his intention to appeal the June 2011 rating decision.  He indicated that he felt he was entitled to a 100 percent rating back to March 1982 (the date of his separation from service).  The claims file does not contain a statement of case (SOC) issued in response to the Veteran's notice of disagreement (NOD) received in July 2011 as to the claim for an increased rating for PTSD; therefore this claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

In an August 2011 deferred rating decision, the RO indicated that it had forwarded the Veteran's disagreement with the assigned effective date for his award for service connection for PTSD to the Court.  The record showed that the Veteran appealed the Board's May 2011 decision to the Court.  The Court subsequently issued a July 2012 Memorandum Decision, vacating the Board's May 2011 decision and remanded the matter of entitlement to an effective date prior to November 28, 2005, for the award of entitlement to service connection for PTSD for further proceedings consistent with the Court's decision.  It was indicated that the Board's statement was inadequate with regard to its determination that the Veteran was entitled to an effective date of January 14, 1983, but no earlier.  The Court specifically noted that the Board failed to discuss the Veteran's separation from active service in March 1982.   

In March 2013, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal.  During that same month, the Veteran's representative submitted a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2012).  In addition, the following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder."

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for PTSD, to include ratings in excess of 10 percent from March 6, 1982, and in excess of 70 percent from November 28, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 14, 1983, the Veteran filed an original claim for service connection for PTSD less than a year after his separation from active service on March 5, 1982. 

2.  The September 1983 decision did not inform the Veteran of his appellate rights and, therefore, the decision did not become final. 

3.  At the time the Veteran filed his May 2006 claim for service connection for PTSD, the January 1983 claim for service connection for PTSD was pending. 

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record establishes entitlement to service connection for PTSD arose at the time of his claim in January 1983.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 6, 1982, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As the Veteran's claim for an earlier effective date is being granted to the earliest date possible, the decision is favorable to the Veteran and, therefore, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  


Earlier Effective Date

In this case, the Veteran contends that he is entitled to an effective date prior to November 28, 2005, for the grant of service connection for PTSD.  The Veteran filed his initial claim for service connection for PTSD on January 14, 1983.  The Veteran's claim was administratively denied by a March 1983 decision.  However, the Veteran submitted new evidence and the May 1983 rating decision denied the Veteran's claim, as there was no psychiatric disability found on examination.  New evidence was again received in the form of an August 1983 examination report and the claim was readjudicated by a September 1983 rating decision.  In the September 1983 decision, the RO denied the Veteran's claim for service connection for PTSD, as the August 1983 VA examination did not reveal that the Veteran was diagnosed with PTSD.  Although the Veteran was sent notification of the denial of his claim, there is no indication that the Veteran received notice of his appellate rights. 

The provisions of 38 C.F.R. § 3.103(e), which were in effect at the time of the September 1983 decision provided that "the claimant will be notified of any decision affecting the payment of benefits or granting relief.  Notice will include the reason for the decision and the date it will be effectuated as well as the right to a hearing subject to paragraph (c) of this section.  The notification will also advise the claimant of his right to initiate an appeal by filing a [n]otice of [d]isagreement which will entitle him to a [s]tatement of the case for his assistance in perfecting his appeal.  Further, the notice will advise him of the periods in which an appeal must be initiated and perfected (See Part 19, Subpart B of this chapter on appeals)."  Therefore, VA regulations required the RO to notify a claimant of a decision in his case and of his appellate rights. 

However, the Board recognizes that there is a presumption of regularity that government officials have properly discharged their official duties.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of regularity attaches to 'all manner of VA processes and procedures'); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  An assertion that the notice was not received does not constitute such clear evidence.  Ashley at 309. 

Here, the Veteran has contended that he did not receive notification of his appellate rights in connection with the September 1983 rating decision.  In reviewing the record, the Board recognizes that the Veteran was sent a September 1983 notification letter which stated that the claim for service connection for PTSD was denied.  However, the September 1983 notification letter did not contain any information related to the Veteran's appellate rights.  There was no notation at the bottom of the letter indicating that VA Form 4107 (or a previous version of this form) was enclosed with the letter.  This is enough of an irregularity in VA's mailing practice to shift the burden to the RO to establish that in 1983 the Veteran was sent his appeal rights pertaining to the September 1983 rating decision.  Ashley, 2 Vet. App. at 309 (noting that where there is clear evidence that regular mailing practices were not regular or were not followed, burden shifts to VA to establish that the document in question was mailed). 

On remand, the Board allowed the RO an opportunity to present evidence that the Veteran was, in fact, informed of his appeal rights in 1983.  However, in reviewing the claims file, there is no evidence presented to show that the Veteran was informed of his rights to appeal the September 1983 rating decision.  Therefore, the September 1983 rating decision is not final.  See AG v. Peake, 536 F.3d 1306, 1310   (Fed. Cir. 2008) (holding that the challenged 1985 RO decision never became final because VA failed to notify the appellant of his right to appeal that decision); see also Young v. Shinseki, 22 Vet. App. 461, 468 (2009) (noting that VA's failure to follow its own procedures may result in a lack of finality of the underlying RO or Board decision at issue).  If the RO cannot produce evidence that the appeal rights were mailed to the Veteran, his claim for service connection for a psychiatric disorder (claimed as emotional problems) remains pending, and certain additional development of the evidence is necessary in this case in deciding the appropriate effective date.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability). 

As the September 1983 rating decision did not become final, the Veteran's January 14, 1983, claim for service connection for PTSD remains pending. 

Generally, the effective date of an award of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (b)(2) (2012).  

As noted above, the Veteran filed his initial claim for service connection in January 14, 1983, which is considered to be pending, within one year after his separation from service in March 1982.  Therefore, the question becomes when did the Veteran first meet the elements required to establish service connection for PTSD between active service and November 28, 2005 (the last day in which he was not service-connected for PTSD). 

With respect to the phrase "the date entitlement arose", the regulation has not defined that term.  The United States Court of Appeals for Veterans Claims (Court), however, has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court found that that the date evidence is submitted or received is irrelevant when considering the effective date of an award.  Id.  In McGrath, the Veteran had filed a claim for a nervous condition in 1972; however, the first competent evidence of a diagnosis of PTSD was dated in 1992 and the examiner stated that the Veteran had suffered from PTSD since 1972.  The Court stressed that even if the first diagnosis of PTSD was submitted years after the claim, it nevertheless supported and referred back to the pending claim for a nervous condition.  Thus, the Court has held that the phrase "the date entitlement arose" is not necessarily the date that the physician offers the essential diagnosis. 

In reviewing the medical evidence in this case, the Board observes that the first clear diagnosis of PTSD is reflected in a November 28, 2005, VA treatment record.  However, as will be discussed in further detail below, the medical evidence of record beginning in the 1980s reveals numerous psychiatric symptoms.  The Board must consider whether the Veteran was entitled to service connection for PTSD at the time of his January 14, 1983, claim or, instead, not until many years later when he received this specific diagnosis.  See 38 C.F.R. § 3.400(b)(2)(i). 

Following the Veteran's January 1983 claim, a March 1983 report of medical examination shows that the Veteran complained of disturbed sleep and could not concentrate on his job.  He reported recurring bad dreams and nervousness. 

The Veteran was afforded a VA examination in August 1983.  The examiner was asked to determine whether the Veteran had a true service connection claim for a nervous problem or PTSD.  The incident of cause was a plane crash on an aircraft carrier in the Gulf of Mexico or the Atlantic at sea when an A-7 airplane which is called a "Man Eater" by the Navy personnel lost control in coming in for a landing and killed seven men.  This occurred in 1977 according to the Veteran.  He reported that a fire broke out, that control of this took approximately 20 minutes, and that there were many men who lost parts of their body.  The Veteran stated that about a year later he began to notice that he had recurrent dreams and trouble sleeping.  He states that his dreams were of the airplane and the scene afterwards.  The trouble sleeping is his major complaint now, as he finds it difficult to get started to sleep.  In summary, it was indicated that the Veteran did not have PTSD at that time.  The examiner noted that he does have a symptom of current dreams of the plane crashing on the aircraft carrier deck and running to assist with the putting out of fires.  However, there were no other symptoms that indicated a serious problem and the Veteran was informed of this and told to watch to see if there is any decrease in his symptomatology over the next several months. 

In April 1986, the Veteran was placed on Chapter 51 hold because of suicidal threatening.  It was noted that the Veteran had been applying for jobs and he became depressed.  His plan was to run the car off the road and kill himself.  The Veteran had not worked regularly since November and quit his job as an orderly at the VA Hospital.  He had intermittent insomnia over the last several months and over the last several days has experienced significant anorexia.  On interview, he appeared depressed, spoke rather slowly, stared off at times, and was rather vague about things unless pressed for details.  There was no evidence of psychosis and he did not appear particularly anxious.  The impression was listed as depression, rule out major depressive disorder; suicidal ideation; possible personality disorder, passive aggressive type; and possible alcohol abuse. 

The November 28, 2005, VA treatment record revealed a diagnosis of PTSD and noted that it was recommended that the Veteran start Trazodone for his sleep symptoms. 

In July 2009, the Veteran submitted a letter and stated that the VA failed to assist him with his claim in 1983 by not informing him of the symptoms related to PTSD.  He stated that the symptoms were all present including alcohol abuse, suicidal thoughts, spousal abuse, fights, outburst of uncontrolled rage, and mood swings.  He reported that he has suffered with flashbacks and images and afraid to fall asleep because of his night terrors.  

The Veteran's wife, D. T., also submitted a statement in November 2009.  She stated that the Veteran has suffered since at least 1980 and was told in 1983 that he did not have PTSD.  She stated that she witnessed the Veteran deteriorate rapidly and continuously.  He contemplated suicide on several occasions in the 1980s, became extremely irritable and abusive, could not find a job, and was not able to concentrate.  She stated that he does not sleep well and lacks impulse control.  The Veteran's friend, J. E., submitted a statement in August 2009.  J. E. stated that he met the Veteran in 1983 and that the Veteran's abrasive personality often caused hard feelings in social circles.  He asserted that he received a call from the Veteran's wife one night asking for help as the Veteran had been placed under a 96 hour legal hold after attempting suicide. 

In June 2010, the Board remanded the Veteran's claim to obtain a VA examination with a retrospective medical opinion to determine whether symptoms in these reports could be manifestations of the Veteran's currently diagnosed PTSD.  The Veteran was afforded a VA examination in August 2010.  The examiner reviewed the Veteran's clinical history and noted that the Veteran continues to meet the DSM-IV criteria for the diagnosis of PTSD.  It was noted that the medical records did not include a diagnosis of PTSD until his outpatient visit with his primary care provider on November 28, 2005.  Since that time, he has been consistently diagnosed with PTSD.  The examiner indicated that the records revealed that the Veteran made psychiatric complaints as early as July 1981 when he complained of depression.  He sought care in the Navy and was given the diagnosis of adjustment reaction.  He denied psychiatric problems on February 26, 1982.  He complained of emotional problems, recurring bad dreams, lack of concentration, and sleep disorders in documents related to a compensation and pension claim in 1983.  These documents were dated in March 31, 1983.  In these documents, he reported, in his opinion, that his symptoms were residual to the USS Forrestal incident.  These complaints are consistent with the diagnosis of PTSD.  It was noted that the Veteran's report during interview, records of previous complaints, and medical records were consistent in that his PTSD had its onset on or before November 28, 2005, the time of his first PTSD diagnosis by his VA primary care physician.  It was extremely likely that the Veteran's PTSD started on or before November 28, 2005.  The Veteran and his wife reported that his PTSD started soon after the January 15, 1978 Forrestal incident.  However, medical records and the Veteran's report during his discharge examination contradicted this.  

Based on the discharge physical and the Veteran's 1981 psychiatric evaluation, the examiner commented it was more likely than not that his PTSD began after February 26, 1982.  In a statement in support of a claim dated in March 31, 1983, the Veteran reported sleep disorder and emotional problems he attributed to the USS Forrestal incident.  This was noted by the examiner to be consistent with PTSD.  The VA Form 21-2545, of the same date, reported bad dreams, lack of concentration, and disturbed sleep.  Those complaints were consistent with PTSD.  In August 1983, the Veteran was examined and the report discussed the USS Forrestal stressor, insomnia, and recurrent dreams of the USS Forrestal.  These symptoms were consistent with PTSD.  The VA examiner apparently did not identify all symptoms necessary to make a diagnosis of PTSD.  He reported that the Veteran did not have PTSD at the present time.  The examiner noted that the DSM-IV currently includes anxiety disorder not otherwise specified (NOS), a diagnosis used when an anxiety disorder is present but all criteria are not met for any specific anxiety disorder such as PTSD.  During his evaluation of the Veteran, the August 1983 examiner identified insomnia which is a symptom of hyperarousal related to PTSD.  This is currently found in DSM-IV criterion D.  The August 1983 examiner also identified a stressor sufficient to create PTSD, the USS Forrestal incident, an element of DSM-IV criterion A for making the diagnosis of PTSD.  The August 1983 examiner also identified recurrent dreams of the USS Forrestal incident, which was also an element of DSM-IV criterion B for making the diagnosis of PTSD.  In the course of filing for PTSD, the Veteran also mentioned lack of concentration, which is an element of DSM-IV criterion B for making a diagnosis of PTSD; this was not identified during the interview by the August 1983 examiner. If current DSM-IV PTSD criteria were used at the time of the evaluation by the August 1983 examiner, the Veteran fully met DSM-IV criteria A, B, and D.  Criteria meeting these elements of PTSD were noted to be found in the 1983 examination report and in documents provided to VA by the patient for the purpose of making a PTSD claim in 1983.  The examiner indicated it was impossible to opine regarding meeting DSM-IV criteria C, E, and F in 1983 without resort to mere speculation, as records from the time are silent on important diagnostic criteria.  The examiner highlighted that one of the Veteran's prominent symptoms which had been consistent since 1983 to present time was recurrent, distressing dreams of the USS Forrestal incident.  

Based on this relationship to the USS Forrestal incident, the August 2010 VA examiner determined it was more likely than not that the Veteran's anxiety disorder NOS with PTSD features was caused by or related to exposure to the USS Forrestal incident.  It was clear that the Veteran currently meets the diagnostic criteria in the DSM-IV for making the diagnosis of PTSD.  As he continues to report the same symptoms he reported in 1983, in addition to other PTSD symptoms, the examiner found it is more likely than not that his anxiety disorder NOS with PTSD features in 1983 progressed to full PTSD presently.  However, when the Veteran met the full PTSD criteria was impossible for the examiner to determine without resort to mere speculation, as records were silent with respect to PTSD from 1983 to 2005 and the Veteran's progression to full PTSD was insidious, progressing slowly and generally continuously.  The examiner further indicated that it was impossible to determine the severity of his anxiety disorder NOS with PTSD features or any related occupational and or social impairment from its onset in 1983 to his most recent compensation and pension examinations without resort to mere speculation, as such a determination would require a thorough examination at that time for that purpose. Thereafter, the August 2010 VA examiner listed a diagnosis of PTSD on Axis I. 

In this case, it is clear that the Veteran's claim for PTSD has been pending since January 14, 1983, a claim received within one year of his separation from service in March 1982.  As noted above, the pertinent inquiry is with regard to when his PTSD began or when entitlement arose.  In reviewing the medical evidence, the Veteran's first diagnosis of PTSD was noted only as early as November 2005.  However, the Veteran and his wife have indicated that his symptoms began well before 2005.  The Veteran explained that he has dealt with PTSD symptoms since being on active service in 1978.  In addition, the Board notes that when the Veteran initially filed his claim for service connection in January 1983, he mentioned experiencing troubled sleep and nightmares.  The Veteran's sleep difficulties have also been identified as a symptom of his currently diagnosed PTSD in the August 2010 VA examination report.  The Board does recognize that the August 2010 VA examiner explained that the Veteran's PTSD likely began after February 26, 1982, but that the Veteran likely had PTSD prior to his first clear diagnosis in November 2005.  The Board is also cognizant that while the August 2010 VA examiner explained the Veteran met some of the criteria for PTSD in August 1983, he could not provide an opinion as to whether the Veteran had a diagnosis of PTSD in 1983 since the records at the time were silent as to DSM-IV criteria C, E, and F.  Even so, the Board finds it significant that the August 2010 VA examiner stated that the August 1983 examiner did not mention one of the Veteran's reported symptoms of lack of concentration during the August 1983 examination, which is a current symptom of the Veteran's diagnosed PTSD.  This suggests that it is possible that the Veteran had other symptoms of PTSD that were not reported to the August 1983 examiner. 

Furthermore, the Board has considered the statements of the Veteran and his wife attesting to the fact that he suffered from the same symptoms in the 1980s that he suffers from currently.  The Board finds that the Veteran and his wife are competent and credible to attest to the Veteran's lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, although the Veteran was not clinically diagnosed with PTSD at the time of his claim in January 1983, the Board finds that the evidence is at least in equipoise as to whether the Veteran had PTSD at that time.  As a result, the Board will resolve all reasonable doubt in favor of the Veteran and grant the earliest possible effective date for the grant of service connection for PTSD of March 6, 1982 (the day after the Veteran's separation from active service) because the Veteran filed his claim within one year of separation from active duty.  38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective date of March 6, 1982, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Reason for Remand:  To obtain records from the Social Security Administration (SSA) and to issue a Statement of the Case (SOC). 

In the July 2012 Memorandum Decision, the Court referenced the Veteran's written disagreement with the assigned effective date and disability rating for PTSD, the overlapping of the Veteran's earlier effective date appeal (the matter adjudicated in the decision above) and his increased rating request for PTSD (the matter that is the subject of this REMAND), and the AMC's resuming the previously assigned 100 percent rating for PTSD in the December 2010 rating decision of record.  Based on the foregoing, the Court held that the appropriate disability rating was part and parcel of the Veteran's assertion that he was entitled to an earlier effective date, and, on remand, both matters were for further adjudication.  

Here, in a June 2011 rating decision, the RO determined an evaluation of 10 percent was assigned for PTSD from January 14, 1983, the effective date as set by the now vacated May 2011 Board decision.  In addition, the RO continued the previously assigned evaluation of 70 percent for PTSD from November 28, 2005, and the previously assigned evaluation of 100 percent for PTSD from March 12, 2009.  In a July 2011 NOD contained in the record before the Board, the Veteran signaled his intention to appeal the June 2011 rating decision.  He indicated that he felt he was entitled to a 100 percent rating back to March 1982 (the date of his separation from service and the newly awarded effective date for entitlement to service connection for PTSD in the above Board decision).  Thereafter, the RO took steps to notify the Veteran that his NOD as to his evaluation for PTSD was received and informed him of his right to have a Decision Review Officer assigned to his case or to follow the traditional appeal process.

When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to increased evaluation for PTSD, to include ratings in excess of 10 percent from March 6, 1982, and in excess of 70 percent from November 28, 2005, is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In addition, evidence of record indicated that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits in 2011.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA records should be obtained.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

2.  Thereafter, an SOC, containing all applicable laws and regulations, on the issue of entitlement to increased evaluation for PTSD, to include ratings in excess of 10 percent from March 6, 1982, and in excess of 70 percent from November 28, 2005, must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


